                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                             Case No. 3:20cr107

        Plaintiff,                                    JUDGE WALTER H. RICE

v.

RONALD HOWE, JR.

        Defendant.


          SECOND AMENDED ENTRY RELEASING DEFENDANT FROM
        CUSTODY TO REPORT TO FULL CIRCLE RECOVERY CENTER FOR
                        INPATIENT TREATMENT


       Defendant Ronald Howe, Jr. is to be released from the Shelby County Jail on July 14,

2021, at 8:30 a.m., to be transported by his wife, Christy Stephens, directly to Full Circle

Recovery Center, located at 4977 Northcutt Place, Dayton, Ohio 45414, for inpatient residential

treatment. He is to arrive at the Full Circle Recovery Center in ample time for his 10:00 a.m.

intake procedure. Upon release from inpatient treatment, defendant shall immediately contact

United States Probation Officer, Amy Shamp.


 July 12, 2021
                                                    WALTER H. RICE
                                                    UNITED STATES DISTRICT JUDGE



cc: Counsel of record
 United States Marshals Office
 Amy Shamp
